Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
Applicant’s election and amendment submitted 6/13/2022 is acknowledged and formally considered. Applicant elected without traverse Group I (Embodiment 1, Figures 1.1-1.7).  Group II is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design.
 
Drawings Objections
The drawings are objectionable for the following reasons:

a.	The reproductions illustrate the claimed design with a blurred and out of focus appearance. See 37 C.F.R. 1.1026, Hague Rule 9 (2)(a). Reproductions shall be of a quality permitting all the details of the industrial design to be clearly distinguished and permitting publication.


    PNG
    media_image1.png
    555
    872
    media_image1.png
    Greyscale


b.	The reproductions show the claim inconsistently. Figure 1.2 omits one of the rod-like elements shown protruding from the top surface.

    PNG
    media_image2.png
    493
    830
    media_image2.png
    Greyscale


Corrected drawing sheets are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 

Claim Rejection - 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 
The claim is indefinite and nonenabling as the appearance of the following features of the design cannot be understood as disclosed: 

The shape and appearance of the oval shaped surface/feature shown only in the top plan view of Figure 1.2 cannot be determined. It is unclear where and how these surfaces lie in relation to the adjacent surfaces. Showing an element only in one elevation view makes it impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Specifically, showing a three-dimensional article with a single two-dimensional drawing is insufficient in demonstrating the exact shape and depth of a design. “With articles which are unsymmetrical and which present different appearances from different points of view, one figure from a single point, however well executed, is not sufficient for complete disclosure”, Ex parte Salsbury, 38 USPQ 149 (ComrPats 1938). See the below annotated illustration noting the nonenabling portion of the design. 


    PNG
    media_image3.png
    320
    914
    media_image3.png
    Greyscale

In order to overcome this portion, applicant may attempt to amend the drawings to fully show the elements considered to be nonenabling, however to enter such information now, by way of cross-section or top perspective views, would most likely create a new design that is not described in the original disclosure.
 
If the design cannot be clarified without changing its appearance, and there is no description of this changed appearance in the original disclosure, then applicant may wish to amend the design such that the non-enabled areas are shown in broken lines, therefore removing them from the claim. Any amendment to the claim must meet the written description requirement of 35 USC 112(a). That is, it must be apparent that applicant was in possession of the scope now being asserted at the time of filing. This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See 35 USC 132 and 37 CFR 1.121(f) for new matter.
 
It is recommended that applicant convert the nonenabling features of the design to broken line or shown with a faded colored wash, therefore forming no part of the claimed design, see MPEP 2909.02, Hague Administrative Instructions Section 403. If applicant elects to illustrate portions of the article in broken line or with a colored wash, a description must also be provided in the specification after the figure descriptions and should read:
  
- - The broken lines shown in the drawings illustrate portions of the article and form no part of the claimed design. - - 

Or 

- - The portions of the article shown with a (identify color) colored wash form no part of the claimed design. - - 
 
In addition, due to the blurred appearance of the reproductions, the shape and appearance of the recessed frame and features within the frame cannot be determined. These features are also shown only in the bottom plan view of 1.3 and their shape and appearance cannot be confirmed from the bottom perspective view 1.1. It is understood these features are recessed within the body of the lamp. Applicant should amend the reproductions to show the claim clearly, however, due to the limited view showing these features, applicant may wish to show these features as forming on part of the claim. 

    PNG
    media_image4.png
    1140
    895
    media_image4.png
    Greyscale

 
Conclusion
The Claim stands rejected under 35 USC 112(a) and (b).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 7/7/2022